                                                                                          FILED

                                                                                        FEB 1 8 2020
                       IN THE UNITED STATES DISTRICT COURT
                                                                                    L
                      FOR THE EASTERN DISTRICT OF VIRGINIA                        CLERK, U.S. DISTRICT COURT
                                    NORFOLK DIVISION                                     NORFOLK. VA



EUGENE DEWITT COSTINE,

        Plaintiff,

        V.                                                  ACTION NO.2:19cv53


CORRECT CARE SOLUTIONS, LLC,
and HAMPTON ROADS REGIONAL
JAIL AUTHORITY,

        Defendants.



                                   OPINION AND ORDER


        The plaintiff, Eugene Dewitt Costine ("Plaintiff), filed this Section 1983 action against

the defendants, Correct Care Solutions, LLC and Hampton Roads Regional Jail Authority, seeking

$10 million in damages stemming from the amputation of his left foot in June 2017, which Plaintiff

claims was caused by the allegedly negligent medical care he received as an inmate in Hampton

Roads Regional Jail in Portsmouth, Virginia, from 2016 to 2017. Defendant Correct Care

Solutions, LLC moved to dismiss or, in the alternative, strike Counts I, V, VI, and VII of the

amended complaint on various grounds. ECF No. 40. For the reasons stated herein, such motion

is GRANTED.


   I.        PROCEDURAL HISTORY


        On January 29, 2019, Eugene D. Costine ("Plaintiff) filed the instant action against

defendants Correct Care Solutions, LLC ("CCS") and Hampton Roads Regional Jail Authority

("HRRJA")(collectively,"Defendants")seeking $10 million in damages for injuries sustained due

to the allegedly inadequate medical care Plaintiff received while incarcerated at Hampton Roads


                                                I
Regional Jail. Complaint, ECF No. 1 (hereinafter "Compl."). On March 1, 2019, defendant CCS

filed its answer to the complaint along with several affirmative defenses. ECF No. 14. On March

20, 2019, defendant HRRJA filed its answer to the complaint along with several affirmative

defenses. ECF No. 18.

       On March 20,2019,HRRJA also filed a Motion to Dismiss the complaint pursuant to Rules

12(b)(1) and 12(b)(6) of the Federal Rules of Civil Procedure("FRCP") along with a supporting

memorandum. ECF Nos. 16, 17. The motion was fully briefed.            Plaintiffs Response, ECF

No. 22, and HRRJA's Reply, ECF No. 23. On June 24, 2019, the Court conducted a hearing on

same. By Order dated July 2, 2019, the Court granted HRRJA's Motion to Dismiss, dismissing

HRRJA as a defendant fi'om the case and indicating that Plaintiffs action should proceed against

the non-moving defendant, CCS. ECF No. 29.

       On October 10,2019, CCS filed a Motion for Judgment on the Pleadings pursuant to Rule

12(c) of the FRCP along with a supporting memorandum ("Mem."). ECF Nos. 31, 32. Plaintiff

failed to timely respond. By Order dated November 1,2019,the Court granted CCS's Motion for

Judgment on the Pleadings, thereby dismissing Plaintiffs complaint without prejudice. ECF No.

33. Further, the Court granted Plaintiff an opportunity to file an amended complaint within

fourteen days ofthe date therein. Id.

       Accordingly, Plaintiff filed his Amended Complaint (hereinafter "Am. Compl.") on

November 13,2019,ECF No. 35,to which CCS filed its Answer on November 26,2019,ECF No.

39. On November 26,2019, CCS filed the instant Motion to Dismiss or, in the Alternative, Strike

Counts 1, V, VI, and VII ofPlaintiffs First Amended Complaint(hereinafter "Motion to Dismiss

or Strike" or "Motion") along with a supporting memorandum ("Mem."). ECF Nos. 40, 41.

Plaintiff failed to timely respond. CCS's Motion to Dismiss or Strike is now before the Court.
    II.      LEGAL STANDARD

          A Rule 12(b)(6) motion permits dismissal of a complaint where it "fail[s] to state a claim

upon which relief can be granted." Fed. R. Civ. P. 12(b)(6). A Rule 12(b)(6) motion must be read

in conjunction with Rule 8(a)(2), which requires"a short and plain statement ofthe claim showing

that the pleader is entitled to relief," Fed. R. Civ. P. 8(a)(2), so as to "give the defendant fair notice

of what the ... claim is and the grounds upon which it rests." Bell Atl. Com, v. Twomblv. 550

U.S. 544, 550(2007)(internal quotation omitted). To satisfy this pleading standard, a complaint

must contain sufficient factual information to "state a claim to relief that is plausible on its face"

and "raise a right to relief above the speculative level" to survive a motion to dismiss. Id.

          Because a Rule 12(b)(6) motion tests the sufficiency of a complaint without resolving

factual disputes, the court "must accept as true all of the factual allegations contained in the

complaint" and "draw all reasonable inferences in favor of the plaintiff." Kensington Volunteer

Fire Den't v. Montgomerv Countv.684 F.3d 462,467(4th Cir. 2012)(intemal quotations omitted).

However, the court is not bound by the "legal conclusions drawn from the facts" and "need not

accept as true unwarranted inferences, unreasonable conclusions, or arguments." E. Shore Mkts..

Inc. V. J.D. Assocs. Ltd.. 213 F.3d 175, 180(4th Cir. 2000).

          Alternatively, COS asks the Court to strike Counts I, V, VI,and VII ofPlaintiffs Amended

Complaint pursuant to Rule 12(f). Rule 12(f) states:

                 The court may strike from a pleading an insufficient defense or any
                 redundant, immaterial, impertinent, or scandalous matter. The court may
                 act:
                        (1)on its own; or
                        (2) on motion made by a party either before responding to the
                        pleading or, if a response is not allowed, within 21 days after being
                        served with the pleading.

Fed. R. Civ. P. 12(f). "Rule 12(f) motions are generally viewed with disfavor 'because striking a

portion ofa pleading is a drastic remedy and because it is often sought by the movant simply as a
dilatory tactic.'" Waste Memt. Holdings. Inc. v. Gilmore. 252 F.3d 316, 347 (4th Cir. 2001)

(internal citation omitted).

    III.   FACTS ALLEGED IN THE AMENDED COMPLAINT

        As set forth above, when deciding CCS's Motion to Dismiss or Strike, the Court must

assume the truth ofall well-pleaded factual allegations contained in Plaintiffs amended complaint.

These allegations are as follows.

       In or about November 2014, Plaintiff, a resident of Newport News, Virginia, underwent

surgery on his left foot at the VCU Medical Center in Richmond. Am. Compl. H 1, 8. He was

subsequently placed under the care of Dr. Eugene Link of TPMG in Newport News, who

conducted home-care visits at Plaintiffs home three times a week. Id. ^ 8.

        On or about October 2,2016, Plaintiff was detained in the Newport News City Jail by the

Newport News Sheriffs Department. Id. ^ 9. At that time. Plaintiffs foot wound was still being

treated by Dr. Link, with the most recent date of such treatment occurring on or about September

29, 2016. Id. Plaintiff was held in Newport News City Jail for approximately two weeks during

which time he received occasional wound treatment and bandage changes. Id. 1| 10.

       On or about October 17, 2016, Plaintiff was transferred from Newport News City Jail to

Maryview Hospital where he underwent surgery to clear out an infection in his left foot. Id. ^ 11.

After approximately one week at the hospital, he was transferred to Hampton Roads Regional Jail

("HRRJ")"where he was to continue receiving intravenous antibiotics daily and external wound

care." Id. T) 12. At all relevant times, "Correct Care Solutions, LLC [CCS] was responsible for

providing medical care to inmates housed at the [HRRJ]as an independent medical provider or in

the altemative acting as agent, servant, or employee of Defendant[HRRJA]." Id. 3.

       While being held at HRRJ, and while under the care of CCS,Plaintiffs wounds were not

cared for as directed in the Plaintiffs discharge instructions from Maryview Hospital. Id.    13.
For example, Plaintiff was "forced to endure long gaps in between bandage [changes] causing his

wounds to not heal as expected." Id

       In March 2017, CCS medical staff placed Plaintiffs foot in a Unaboot. Id ^ 14. After

this, Plaintiffs wound care "continued to be sporadic and inadequate with Plaintiff sometimes

being deprived up to a week between wound cleaning and re-bandaging." Id

       At some point between March 2017 and June 2017, Plaintiffs left foot began to emit

noxious odors and to seep fluid. Id T] 15. Defendants were made aware of this condition, after

which time CCS instructed Plaintiff to do his "own wound care" and provided Plaintiff bandages

every two to four days. Id At some point between June 17 and 19, 2017, Plaintiff developed a

fever. Id T] 16. "Defendants were notified about the fever but failed to act until Plaintiffs fever

reached 104 degrees." Id

       Plaintiff was then transported to Sentara Norfolk General Hospital where he was diagnosed

with sepsis. Id H 17. An MRI revealed that the bones in Plaintiffs left foot were infected. Id

Because ofthe infection. Plaintiffs left foot was amputated up to his mid-calf. Id Plaintiff claims

that the infection in his foot was caused by CCS's "lack of care and failure to follow discharge

instructions" from Maryview Hospital as well as HRRJA's failure to supervise CCS. Id ^ 15. On

January 29,2019, Plaintifffiled the instant lawsuit against defendants HRRJA and CCS.

   IV.     DISCUSSION

       In its Motion,Defendant CCS contends:(1)Plaintiffs negligence claim in Count I is time-

barred;(2) Plaintiffs punitive damages claim in Coimt V is not an independent cause of action;

and (3) Plaintiffs jury demand in Count VI and prayer for relief in Count VII do not qualify as

counts for purposes of pleading. For the reasons below, the Court agrees.
       A.      Plaintiff's Medical Negligence Claim is Time-Barred.

       CCS first argues that Plaintiffs medical negligence claim is barred by the one-year statute

of limitations set forth in Va. Code § 8.01-243.2. EOF No.41 at 5. Such provision provides:

       No person confined in a state or local correctional facility shall bring or have
       brought on his behalf any personal action relating to the conditions of his
       confinement until all available administrative remedies are exhausted. Such action
       shall be brought by or on behalf of such person within one year after came of
       action accrues or within six months after all administrative remedies are exhausted,
       whichever occurs later.

Va. Code § 8.01-243.2(emphasis added). CCS argues that Plaintiffs negligence claim relates to

the conditions of his confinement and, because he fails to allege any exhaustion of administrative

remedies.Plaintiff was required to bring such claim within one year ofthe cause ofaction accruing.

CCS further argues that the latest the cause of action could have accrued is on December 1,2017

when Plaintiff was release from HRRJ. Based on this date. Plaintiff had until December 1, 2018

to file his complaint. However,Plaintiff did not file the complaint until January 29,2019.

       For the same reasons stated in the Court's Order dated July 2, 2019, ECF No. 29, and in

accordance with the law of the case doctrine, the Court finds that Plaintiffs state-law negligence

claim against CCS is barred by the applicable statute of limitations. Accordingly, Count I of

Plaintiffs Amended Complaint must be dismissed.

       B.      Plaintiff's Punitive Damages Claim is Not an Independent Cause of
               Action.

       CCS next contends that Virginia does not recognize Plaintiffs punitive damages claim in

Count V as an independent cause of action. ECF No.41 at 6. Accordingly, CCS requests that the

Court dismiss Count V. In Count V of his Amended Complaint, Plaintiff alleges that CCS's

conduct"was no [sic] willful and wanton, or reckless, as to evidence a conscious disregard for thr

[sic] rights of others ...." Am. Compl. T| 56. Plaintiff then contends that such conduct warrants

"the imposition of significant punitive damages." Id 57.

                                                6
       It is unclear why Plaintiff has listed "punitive damages" as a count in the amended

complaint. Curiously, Plaintiff later includes the request for punitive damages under the "Prayer

for Relief section ofthe amended complaint. Id. at 13. Regardless,the Court agrees that dismissal

of Count V is proper, as "[a]t law, there is no independent, free-standing claim for punitive

damages. Rather, punitive damages are an element of damages available if certain claims are

proved." Saleh v. Univ. of Va.. No. 3:97-CV-460,1999 WL 34798179, at *6 n.4(E.D. Va. Feb.

25,1999). As such, Count V of Plaintiffs Amended Complaint must be dismissed.

       Despite this dismissal, it "make[s] no practical difference here because [plaintiff] makes

the same request in its prayer for relief." Corval Constrs.. Inc. v. Tesoro Ref. Mkte. Co.. LLC.

No. 19-CV-01277,2019 WL 5260483, at *5(D. Minn. Oct. 17,2019). Accordingly, Plaintiff will

still be permitted to seek punitive damages in effect pursuant to his prayer for relief, which requests

"punitive damages in the amount of $10 million (10,000,000,00) for the federal claims asserted

herein and $350,000 in connection with the state claims asserted herein...." Am. Comp. Count

VII.


       C.      Plaintiff's Jury Demand in Count VI and Prayer for Relief in Count
               VII are Not Counts for Purposes of Pleading.

       Lastly, CCS asserts that Plaintiffs jury demand in Count VI and prayer for relief in Count

VII should be dismissed or stricken, as they are not counts for the purposes of pleading. ECF No.

41 at 6. To be clear. Plaintiff makes a standalone jury demand in Count VI and prayer for relief

in Count VII. Am. Comp. Counts VI—VII. As such. Counts VI and VII consist of nothing further

in substance beyond the jury demand and prayer for relief.

       A proper count within a complaint must include a cause of action. See 1 Am. Jur. 2d

Actions § 2(1962)(footnotes omitted)("[T]he cause is the right ofthe party to bring the suit, and

the action is the means ofenforcing the right."). Jury demands and prayers for reliefdo not qualify
as such. See id ("A cause of action is distinguishable from a remedy, which is the means or

method by which the cause of action is satisfied."). Based on the following, Counts VI and VII

are dismissed as counts, but the substance thereof—Plaintiffsjury demand and prayer for relief—

shall remain intact as part ofthe Amended Complaint.

   V.      CONCLUSION

        For the reasons above, CCS's Motion to Dismiss or Strike, ECF No. 40, is GRANTED.

The Court retains jurisdiction over Counts II-IV, while Counts I, V-VII are hereby DISMISSED

WITHOUT PREJUDICE. While Counts VI and VII are dismissed as counts, the substance of

Plaintiffs jury demand and prayer for relief remains intact as part of the Amended Complaint.

Accordingly, Plaintiffs action shall proceed against CCS on Counts II-IV.

        The Clerk is further DIRECTED to forward a copy ofthis Order to all Counsel ofRecord.

        IT IS SO ORDERED.                                ^

                                                                               ^ni^fedge
                                                       UNITED         S DISTRICT JUDGE
Norfolk, VA
February      2020
